DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant is reminded that an election without traverse of Group I, Species B- Claims 1-16, 21-30, and 34-39 was presented in the reply filed on 06/02/2021 and was acknowledged by the Examiner. The Applicant alleges in the Remarks filed 03/07/2022 that the Examiner has withdrawn claims 31-39 from examination. It is to be noted that claims 31-33 were withdrawn by the Applicant in the election without traverse of the claims on 06/02/2021. Regarding claims 34-39, it is directed to the Applicant that these claims have not been in fact withdrawn by the Examiner and have been examined in the action mailed on 09/07/2021. The Examiner’s response to the election has been re-incorporated with additional detail of which claims were withdrawn for further clarity for the Applicant.
Although the Applicant elected claims 1-16, 21-30, and 34-39 to be directed towards the elected Group I and Species B, based on the detailed disclosure of the instant invention and the understanding of the claims, only claims 1-2, 4-5, 7-8, 10-14, 16, 21-30, and 34-39 are actually directed to the invention of the product of a drape with an emitter being lower than the topside of the inflatable receiver portion, and the gas conduit extends below the drape and through an opening in the drape to connect with the inlet. Thus claims 3, 6, 9, 15, 17-20, 31-33 are being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions of Group II, Species A and C-D, there being no allowable generic or linking claim. Claims 17-20 have been previously withdrawn and now cancelled by the Applicant and claims 31-33 were directed to the non-elected invention in the restriction reply (election without traverse) filed 06/02/2021. Regarding claims 3 and 15, these claims are understood to be directed to Species A: Figures 1-5 as the emitter of the elected invention is shown to have a bottom side (Figure 7) and the claims recite the emitter has “not bottom side” as directed towards the emitter of Figure 3. Regarding Claim 6, the elected invention shows the gas conduit to be a closed tube as shown in Figure 8 but the claim recites the gas conduit to have “no bottom side, the gas conduit is sealed at edges of the lateral sides to the pneumatically nonporous portion of the topside” which is understood to be directed to the gas conduit as shown in Figures 1 of non-elected Species A. Regarding claim 9, it recites that “the terminal outlet portion is made of a different material than an inflatable material of the inflatable receiver portion” wherein the Examiner understands that this claim reads on the non-elected Species C: Figures 9-15 wherein the terminal outlet portion is a separate plastic material. 
Thus, claims 1-2, 4-5, 7-8, 10-14, 16, 21-30, and 34-39 are still being considered by the Examiner.
Response to Amendment
Applicant’s amendments filed 03/07/2022 to the claims have been acknowledged by the Examiner. Claims 17-20 have been cancelled and 31-33 are withdrawn because they are claims of the nonelected invention (see Applicant’s election without traverse filed 06/02/2021). Furthermore, claims 3, 6, 9, and 15 are also withdrawn as they are claims of the nonelected invention as understood by the Examiner (see details above). 
Thus, claims 1-2, 4-5, 7-8, 10-14, 16, 21-30, and 34-39 are being further considered by the Examiner.
It is to be noted that the Applicant recites that “Claims 1-33 and 34-45” are pending in the present application on page 1 of the Remarks filed 03/07/2022. However, there are no claims 40-45 in the application.
Response to Arguments
Applicant's arguments filed 03/07/2022 regarding the objection of the IDS has been fully considered but they are not persuasive. No corrected IDS has been filed. The IDS objection has been re-incorporated into this action as discussed below.
Applicant’s arguments, see Remarks, filed 03/07/2022, with respect to the Specification and Claims have been fully considered and are persuasive.  The objections of the Specification and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/07/2022, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112 Rejections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/07/2022, with respect to the 101 Rejections have been fully considered and are persuasive.  The 101 Rejections of the claims have been withdrawn. 
Applicant's arguments filed on 03/07/2022 regarding the prior art rejections have been fully considered but they are not persuasive.
The Applicant specifically argues that the Self does not teach “an emitter sealed to a portion of the drape”. The Examiner asserts that the claim reads broadly such that the emitter is sealed to a portion of the drape. Self teaches “the emitter may be placed on the skin or on film adhered to the skin within the drape window or even on the surface of the drape adjacent the window where the drape is adhered to the film, provided the emitter is substantially anatomically levelly placed on that surface.” (Self- [0063]). The structure of the emitter 15 includes a shape conforming barrier 61 which is understood to accommodate to the anatomical portion of the body (Self- [0079]), wherein having a drape over the patient’s body and then even “placing” the emitter assembly 15 with the shape conforming body 1 is understood to be able to create a “seal” between the emitter and drape. 
The Applicant specifically argues that Self does not teach “an inflatable receiver portion”. The Examiner asserts that Self does teach various materials with which the emitter may be formed out of. Self teaches that the materials of the indicated receiver portion (Figures 3 & 4- upper housing 16 coupled to lower housing 17 of emitter assembly 15 forms a receiver portion) may be made of “Other alternatives giving tangible form to the concepts of the invention may be formed with flexible fabric or plastic enclosures having an inlet and having an emitter outlet maintained to predetermined shape by stiffeners.” (Self- [0061]), wherein it is understood that the portion of the indicated receiver portion of the emitter 15 comprised of flexible fabric is capable of being inflated when air is applied as discussed in the manner in the prior art rejection below. 
The Applicant specifically argues that Self as modified by Collins does not properly teach the incorporated limitation of “the drape configured to be folded with the emitter collapsed within folds of the drape”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since this limitation from dependent claim 21 has been incorporated into claim 1, claim 1 and its dependents are being addressed using the teachings of Self as modified by Collins as discussed below.
The Applicant specifically argues that Self does not teach the emitter being specifically “hermetically sealed” to the drape as recited in both claims 2 and claim 27. The Examiner asserts that the prior art of Self does teach this limitation as the shape conforming barrier 61 conforms to the patient’s anatomy over the drape and “Barrier 61 prevents ambient air and air particles from being entrained in the flow from underneath emitter assembly 15. The conforming substantially anatomically level application of fluid conditioner assembly 15 creates a flow profile similar to a fluid flowing over a flat surface.” (Self- [0080-0081]), wherein the structure being able to prevent air from disrupting the flow from under the emitter 15 is understood to form an air-resistant or hermetic seal as claimed.
Thus, the prior art of Self is being maintained but is being modified in view of Collins in order to address the amendments to the independent claim 1 as discussed. The prior art rejection of claim set 27 and its dependents are being maintained.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
All references in the IDS form submitted by the Applicant have been considered by the Examiner, except for the reference of US 4750222 as the subject matter of this application is for a convertible seat bed which is not relevant to the subject matter of the claimed invention. The Examiner suggests that an amended IDS form be submitted with the appropriate patent number for the listed art of Scott. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has incorporated limitations of claim 21 into amended claim 1 such that dependent claim 21 now reads as a duplicate claim and does not further limit the limitations of amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 10-11, 16, 21-26, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2010/0280436 A1) in view of Collins (USPN 3777749 A).
Regarding claim 1, Self discloses a drape ([0063]- discusses a “disposable drape” adhered to the film applied onto the surgical area) comprising: a topside ([0063]- discusses the use of a disposable drape, wherein the side of the drape not adhered to the adhesive film is understood to be an inherent topside of the drape), a bottom side ([0063]- discusses the use of a disposable drape, wherein the side of the drape adhered to the adhesive film is understood to be an inherent bottom side of the drape), and an emitter (Figure 1- emitter assembly 15) sealed to a portion of the drape ([0056]- “there is provided apparatus for affixation onto an anatomical surface adjacent a site of incision typical for a type of surgery to protect a patient from surgical site infection during the surgery.”, [0063]- discusses the “anatomical surface” relative the emitter wherein “the emitter may be placed on the skin or on film adhered to the skin within the drape window or even on the surface of the drape adjacent the window where the drape is adhered to the film, provided the emitter is substantially anatomically levelly placed on that surface.”, Claims 2 & 6), the emitter comprising a receiver portion (Figures 2 thru 4- upper housing 16 coupled to lower housing 17 comprises a receiver portion of the emitter assembly 15) for receipt of a flow of a sterile gas ([0084]- “Emitter assembly 15 has upper and lower exterior surfaces 24, 26, a chamber 29 within such exterior surfaces, chamber 29 having an inlet 33 adapted to receive sterile gas from hose 12”, wherein housings 16,17 are inherently part of the emitter assembly) and a terminal outlet portion fluidly continuous with the receiver portion (Figures 3 & 4- upper land 48 coupled with lower land 48 between lips 44,45 and ridges 46,47 forms a outlet 41 which is shown to be continuous with the indicated receiver portion), wherein, the terminal outlet portion comprising a frontally planar gas distributor (Figures 1, 3 & 4- diffuser 50 at outlet 41), the gas distributor of the terminal outlet portion configured to condition the received sterile gas flow into a coherent non-turbulent flow emitted unidirectional from the terminal outlet portion upon inflation of the receiver portion ([0081]- “Referring to FIGS. 5 and 6, emitter assembly 15 is conformingly applied substantially anatomically levelly to an anatomical surface 102 adjacent surgical site 70. Sterile gas from hose 12 is passed through diffuser 50 of emitter assembly 15 at flow conditions that provide a coherent non-turbulent flow 71 which is adherent at a boundary layer 72 to anatomical surface 102”, [0084]- discusses the direction of the flow of the sterile gas starting from the air filter source 11 to the flow of sterile air applied to the surgical site 70).
Self does not explicitly disclose wherein the receiver portion is specifically an inflatable receiver portion and wherein the inflatable receiver portion is configured to pneumatically inflate upon receipt of a sterile gas flow producing backpressure at the gas distributor. Self does disclose wherein the emitter is non-rigid  and comprised of flexible/malleable materials ([0070]- “Alternatively to forming a rigid molded emitter body, an anatomically shape conforming emitter may be manufactured of a pliable or malleable material, for example, a synthetic plastic silicone, that is shaped at the time of a surgery to specifically adapt to the particular surface contour of a patient where the emitter is to be placed yet maintain a flow outlet essentially uniformly along its width equidistant to the undersurface of the emitter coming into contact with the anatomical surface where the emitter body is to be placed. Other alternatives giving tangible form to the concepts of the invention may be formed with flexible fabric or plastic enclosures having an inlet and having an emitter outlet maintained to predetermined shape by stiffeners.”) wherein the receiver portion is a part of the whole emitter structure (Figures 3 & 4- upper housing 16 coupled to lower housing 17 of emitter assembly 15 forms a receiver portion) and wherein there is a sterile gas flow backpressure at the gas distributor ([0061]- “Other alternatives giving tangible form to the concepts of the invention may be formed with flexible fabric or plastic enclosures having an inlet and having an emitter outlet maintained to predetermined shape by stiffeners.”, [0077]- “The purpose of porous media 50 is to ensure that the air exiting outlet 41 is all traveling in the same direction (unidirectional) at the same speed to provide coherent flow from outlet 41 free of turbulence. The media creates a uniform backpressure along its internal surface that allows the air to emerge at a constant velocity along its external surface.”). Furthermore, it is taught by Self that turbulent air remains in chamber 29 within the indicated receiver portion until it is filtered through the diffuser 50 at the outlet 41 (see Figures 5-6 and 8). A person of ordinary skill would recognize that the flexible material of specifically the receiver portion would allow it to inflate when the sterile gas flow is applied to the emitter assembly in the manner as taught, wherein the receiver portion is understood to be inflatable because it known in the art that when air is applied to a flexible body, it is capable of being inflated (see MPEP 2112 for reference regarding inherency). Thus, the claimed limitations are met as discussed. Self and the instant invention both teach drapes with coupled emitter assemblies to provide a sterile gas flow over an incision area.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the receiver portion of the emitter of the drape as disclosed by Self to be understood as inflatable, especially when it receives sterile gas flow as discussed and taught by Self. A skilled artisan would have been motivated to understand that the receiver portion is inflatable and may pneumatically inflate in the manner as instant claimed because Self suggests that having a flexible emitter allows it to be more anatomically shape conforming to apply non-turbulent, sterile air to the incision area of a patient (Self- [00700]), thus also being understood to be inflatable when the air is applied. A skilled artisan would also have a reasonable expectation to understand that the flexible body of the emitter assembly comprising of the receiver portion as disclosed by Self may specifically be an inflatable receiver portion due to a backpressure of air from the gas distributer in the manner as instantly claimed because a person of ordinary recognizes that having a flexible and inflatable emitter assembly is conventional in emitter assemblies to provide a sterile gas flow over an incision area that are analogous to the instant invention.
Self does not teach wherein the drape is foldable in a flat configuration with the emitter collapsed within the folds of the drape. Collins teaches an analogous drape (Abstract, Figure 1- generally rectangular surgical drape 1) which is foldable in a flat configuration (Figures 5- shows drape 1 in its final fold wherein it is shown to be in a flat configuration) and wherein an additional structure of the drape is collapsed within the folds of the drape (Figure 9- shows a pointed toe portion 22 folded within cuff 8 of drape 1 wherein the cuff 8 itself is also folded in with the drape 1). A skilled artisan would recognize that the drape and emitter being of a flexible material as taught by Self is capable of being folded in a similar manner as taught by the drape and additional structure of Collins. This would not hinder the functionality of the drape and emitter assembly of Self as the structures are of flexible materials and are capable of providing sterile air to an incision area when in use. Thus, the claimed limitations are met as discussed. Self and Collins are analogous because they both teach disposable applied to a patient for a surgical procedure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drape and emitter being of a flexible material as taught by Self to be foldable in a flat configuration with the emitter collapsed within the folds of the drape in the manner as taught by Collins. A skilled artisan would have been motivated to utilize a foldable drape and emitter in the manner as instantly claimed because Collins suggests that this type of folding of the drape facilitates aseptic transfer of the drape from a folded position to a position covering the body area of the patient to be draped (Collins- Abstract). A skilled artisan would have been motivated to manufacture a drape and emitter as taught by Self to be a foldable drape wherein the emitter is specifically collapsed within the folds of the drape because Collins suggests that foldable drapes and structures are conventional in disposable drapes applied for surgical procedures that are analogous to Self.
Regarding claim 2, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the emitter (Figure 1- emitter assembly 15) comprises a bottom side (Figure 4- lower exterior surface 26 of lower housing 17) hermetically sealed to the topside of the drape (Figures 1-2 and 5-6- shape conforming barrier 61 is used to seal the emitter assembly 15 to the anatomical surface - which may be a topside of a drape- using a pressure sensitive adhesive, [0063]- discusses placement of the drape and how the emitter may engage with the drape and patient, [0079-0081]- discusses detailed of the shape conforming barrier 61). 
Regarding claim 4, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches comprising a gas conduit joint (Figure 1- hose 12) to the drape for receipt of sterile gas flow from a source of sterile gas (Figure 1- source of sterile air 11, [0072]- discusses the application of the sterile gas from the source 11 to the emitter assembly 15 via hose 12) and connection to the receiver portion of the emitter ([0078]- “Similarly, the exterior surface of cylindrical inlet half 36 of lower housing half 17 is formed with a recessed land 58 the distal rim 59 of which tapers distally to form a barb half 60. Joinder of upper housing half 16 to lower housing half 16 provides a circular barb connection 14 for connecting hose 12 to inlet 33.”). 
Regarding claim 8, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the gas distributor (Figure 1- diffuser 50) is configured to fill the terminal outlet portion (Figure 1- outlet 41 of emitter assembly 15) of the emitter ([0077]- “On joinder of upper and lower housing halves 16, 17, upper and lower lands 48, 49 lodge a diffuser (FIGS. 1-2, see also FIGS. 7-8) comprising a porous media 50 within chamber 29 proximate outlet 41 through which sterile gas received in inlet 33 is passed. The purpose of porous media 50 is to ensure that the air exiting outlet 41 is all traveling in the same direction (unidirectional) at the same speed to provide coherent flow from outlet 41 free of turbulence. The media creates a uniform backpressure along its internal surface that allows the air to emerge at a constant velocity along its external surface. Porous media 50 is shaped to fit within and fully occupy the space in the chamber demarked by the upper and lower lands 48, 49”, Figures 5-6 & 8- shows sterile air flowing from the inlet 33 towards the diffuser 50 and out through the outlet 41 of the emitter assembly 15).
Regarding claim 10, Self as modified by Collins teaches the drape of claim 8 as discussed above. Self further teaches wherein the terminal outlet portion is a continuation of material of the inflatable receiver portion (Figures 1 thru 4- outlet 41 is formed by the upper and lower lands 48, 49 of their respective upper and lower housings 16, 17 wherein the coupled housings form the inflatable receiver portion and it is shown in the structures of the emitter 15 are of a continuous material) and the continuation material is sealingly bonded to the perimeter of the gas distributor ([0077]- “The portion of upper housing half 16 between lip 44 and ridge 46 is an upper land 48. The portion of lower housing half 17 between lip 45 and ridge 47 is a lower land 49. On joinder of upper and lower housing halves 16, 17, upper and lower lands 48, 49 lodge a diffuser (FIGS. 1-2, see also FIGS. 7-8) comprising a porous media 50 within chamber 29 proximate outlet 41… Porous media 50 is shaped to fit within and fully occupy the space in the chamber demarked by the upper and lower lands 48, 49 and suitably is a foam diffuser media in the range from 70 to 100 ppi (pores per linear inch), for example 80 ppi, foam filter media at a thickness fitting in lands 48, 49, for example, about 1 inch thick.”). 
Regarding claim 11, Self as modified by Collins teaches the drape of claim 8 as discussed above. Self further teaches further comprising an opening extending through the drape ([0063]- “a disposable drape having a window”), the opening being bounded by bordering sides ([0063]- “borders of the window”), the bottom side of the drape comprising an adhesive surrounding the opening ([0063]- “laying over the area a film the underside of which is coated with an adhesive and bactericide, and then by placing over the film a disposable drape having a window for the incision work and next by adhering the drape to the film by an adhesive on the underside borders of the window.”), the adhesive configured to provide releasable adherence to the drape around an incision site ([0063]- “The term "anatomical surface" is used in reference to a surface adjacent where a surgical incision is to be made. In surgical procedures, the site of an incision is typically prepared first by painting the surgical area with an iodine or other bactericidal solution, followed by laying over the area a film the underside of which is coated with an adhesive and bactericide, and then by placing over the film a disposable drape having a window for the incision work and next by adhering the drape to the film by an adhesive on the underside borders of the window. Once prepared, an incision is made within the window through the film into the painted skin.”, wherein the drape being a disposable drape allows the drape to have releasable adherence with the adhesive film; see MPEP 2112 for reference regarding inherency). 
Regarding claim 16, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the opening is for attachment to a portion of a patient ([0063]- discusses that drape having a window is adhered to the incision area of the patient via an adhesive film applied to the anatomical surface) that is not an extremity ([0083]- “FIGS. 1-3 illustrate an embodiment especially suited to arthroplasty surgeries, such as hip or knee joint replacement”), and the flow emitted from the terminal outlet portion is configured to proceed generally perpendicular over the opening from one of the bordering sides of the opening (Figures 5 & 6- shows flow of sterile gas being emitted from the outlet 41 of the emitter assembly 15 wherein it is shown to be perpendicular over the surgical site 70 of the anatomical surface 102, [0063]- discusses that the surgical site or incision site is within a window of the drape having borders and further discusses wherein the emitter may be placed “on the surface of the drape adjacent the window where the drape is adhered to the film, provided the emitter is substantially anatomically levelly placed on that surface. By adjacent to where an incision is to be made, we mean that the emitter is placed close enough to the site of the incision for the flow field established in accordance with the invention to reach through the site of the incision.”).
Regarding claim 21, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self as modified by Collins further teaches wherein the drape is foldable in a flat configuration with the emitter collapsed within the folds of the drape (see claim 1 discussion above). 
Regarding claim 22, Self as modified by Collins teaches the drape of claim 21 as discussed above. Self as modified by Collins further teaches wherein the drape is foldable in a flat configuration (see claim 21 discussion above- discusses drape of Self is capable of being folded flat as taught by Collins) and wherein an additional structure of the drape is folded in within the drape (Collins Figure 9- shows a pointed toe portion 22 folded within cuff 8 of drape 1 wherein the cuff 8 itself is also folded in with the drape 1). 
As modified, Self as modified by Collins does not teach a gas conduit collapsed within the folds of the drape. Self specifically teaches wherein the gas conduit (Figure 1- hose 12) is comprised of a flexible material ([0061]- “The hose is constructed of a material providing it flexibility and maneuverability”) such that the gas conduit is capable of being collapsed ([0061]- discusses that a hose is used to provide gas from the source to the emitter assembly, wherein it is known that when the source is turned off and not supplying sterile flow of gas, the hose collapses or deflated as no air is flowing through the hose body). A person of ordinary skill would recognize that the flexible material of the gas conduit would allow it to fold within the folds of the foldable drape in the similar manner as taught by Collins- more specifically by the same manner as taught by the emitter and drape as taught by Self as modified by Collins (see claim 1 discussion above). Collapsing and folding the gas conduit of the drape and emitter assembly of Self as modified by Collins would not hinder the functionality of the device to provide sterile air to an incision area when the source is operable. Thus, the claimed limitations are met as discussed. Self and Collins are analogous because they both teach disposable applied to a patient for a surgical procedure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drape and gas conduit being of a flexible material as taught by Self to be foldable in a flat configuration with the gas conduit collapsed within the folds of the drape in the manner as taught by Collins. A skilled artisan would have been motivated to utilize a foldable drape and gas conduit in the manner as instantly claimed because Collins suggests that this type of folding of the drape facilitates aseptic transfer of the drape from a folded position to a position covering the body area of the patient to be draped (Collins- Abstract). A skilled artisan would have been motivated to manufacture a drape and gas conduit as taught by Self to be a foldable drape wherein the gas conduit is specifically collapsed within the folds of the drape because Collins suggests that foldable drapes and structures are conventional in disposable drapes applied for surgical procedures that are analogous to Self.
Regarding claim 23, Self as modified by Collins teaches the drape of claim 21 as discussed above. Self as modified by Collins further teaches wherein the folded configuration (Collins Figures 5 and 9- shows drape 1 and additional structures folded into the drape), the terminal outlet portion of the emitter containing the distributor (Self Figure 1- outlet 41 of the emitter assembly 15 comprising of the diffuser 50) facing the drape (Self Figures 5 & 6- outlet 41 is shown to face the incision area 70, [0063]- discusses that a drape having a window is applied to the incision area) and the inflatable receiver portion (Self Figures 3 & 4- coupled housings 16, 17 of emitted assembly 15) deflated behind the terminal outlet portion (Self [0072]- discusses that a source 11 provides turbulent sterile air until it exits from the diffuser 50 at the outlet 41 of the emitter assembly 15 as non-turbulent sterile air, wherein when the source is turned off or stopped the structures of the emitter assembly 15 and its inherent structures would collapse or be deflated as no air is being pumped in).
Regarding claim 24, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the inflatable receiver portion of the emitter (Figures 3 & 4- coupled housings 16, 17 forms an inflatable receiver portion of emitter assembly 15) comprises a roof (Figure 3- inherent top or upper surface of housing 16 of the indicated inflatable receiver portion) of a larger inflated area (Figures 1 and 3- shows top/upper surface of housing 16 is curved upwards, wherein there would be a larger area at the curved top portion especially when sterile air flows through, Figures 5-6 and 8- turbulent air remains in chamber 29 within the indicated receiver portion until it is filtered through the diffuser 50 at the outlet 41) than an area of the topside of the drape under the roof ([0063]- discusses the use of a drape on the surface of the anatomy wherein the drape may be in engagement to the emitter assembly such as the bottom of the assembly being adhered on the surface of the drape, wherein no air is provided to this relatively flat surface compared to the inflated chamber of the indicated inflatable receiver portion of the emitter assembly). 
Regarding claim 25, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the emitter (Figure 1- emitter assembly 15) is formed of a flexible plastic ([0070]- “Alternatively to forming a rigid molded emitter body, an anatomically shape conforming emitter may be manufactured of a pliable or malleable material, for example, a synthetic plastic silicone, that is shaped at the time of a surgery to specifically adapt to the particular surface contour of a patient”).
Regarding claim 26, Self as modified by Collins teaches the drape of claim 25 as discussed above. Self further teaches wherein the emitter (Figure 1- emitter assembly 15) is formed of a flexible plastic film ([0070]- “Alternatively to forming a rigid molded emitter body, an anatomically shape conforming emitter may be manufactured of a pliable or malleable material, for example, a synthetic plastic silicone, that is shaped at the time of a surgery to specifically adapt to the particular surface contour of a patient”, wherein the pliable material or synthetic plastic silicone may be in a film or sheet form as evidenced by The Rubber Company.com- see attached NPL reference).
Regarding claim 34, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the distributor (Figures 3 & 4- space formed by the upper and lower lands 48, 49 having a diffuser 50) corresponds to an open cell foam (Figure 2- porous media 50) such as a reticulated open cell flexible ether type of polyurethane foam ([0077]-“Porous media 50 is shaped to fit within and fully occupy the space in the chamber demarked by the upper and lower lands 48, 49 and suitably is a foam diffuser media in the range from 70 to 100 ppi (pores per linear inch), for example 80 ppi, foam filter media at a thickness fitting in lands 48, 49, for example, about 1 inch thick. Alternatively, a finely porous diffuser screen or panel known in the art to produce closely layered laminar flow may be used.”). 
Regarding claim 35, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the coherent non-turbulent flow including a velocity in the range from about 180 to 400 ft/min, and flow rate of from about 10 ft3/min to 50 ft3/min in a flow field extending a distance in the range of from about 3 inches to about 20 inches ([0067]- “a supply of sterile gas is conditioned into a unidirectional coherent non-turbulent flow field having a velocity in the range from about 180 to 400 ft/min and flowed at a rate of from about 10 ft/min to 50 ft/min, suitably from about 15 ft/min to about 45 ft/min, and in a particular embodiment, from about 20 ft/min to about 43 ft/min in a flow field extending a distance in the range of from about 3 inches to about 20 inches.”).
Regarding claim 36, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein the coherent non-turbulent flow field is maintained at a substantially anatomical level ([0068]- “An anatomically shape conforming emitter is used to perform the functions of (a) forming a unidirectional coherent non-turbulent flow field of sterile gas, (b) placing that flow field Substantially anatomically levelly onto an anatomical surface”) along a surface anatomy of a patient up to and through an incision site ([0055]- “a unidirectional coherent non-turbulent flow field of essentially sterile gas substantially anatomically levelly on an anatomical Surface of a patient adjacent the site of a Surgical incision, and maintaining that flow field Substantially anatomically levelly along the Surface anatomy of the patient up to and through the incision site while keeping the gas essentially sterile.”).
Claims 5, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2010/0280436 A1) in view of Collins (USPN 3777749 A), in further view of Griesbach (USPN 7409953 B2).
Regarding claim 5, Self as modified by Collins teaches the drape of claim 4 as discussed above. Self further teaches the drape having a topside ([0063]- discusses the use of a disposable drape, wherein the side of the drape not adhered to the adhesive film is understood to be an inherent topside of the drape) and bottom side ([0063]- discusses the use of a disposable drape, wherein the side of the drape adhered to the adhesive film is understood to be an inherent bottom side of the drape), the gas conduit comprises a bottom side (Figure 1- distal end of hose 12 comprising of connector 13) and a top side (Figure 1- proximal end of hose 12 attached to inlet 33 of emitter assembly 15, [0084]), and wherein the gas conduit is configured to inflate upon receipt of the sterile gas flow from a source of sterile gas ([0072]- “Apparatus 10 comprises a hose 12 for attachment distally, at connector 13, to a high efficiency particulate air filter ("HEPA") source 11 capable of removing at least 90% of air borne particulates 0.3 micrometers and larger in diameter, and proximately, at connector 14, to an anatomically shape conforming emitter assembly 15. Hose 12 is constructed and formed of a material providing it flexibility”, [0081]- discusses how the sterile air flows from the source to the intended area of the patient, wherein it is taught that the sterile gas flows through the hose wherein the hose will inherently inflate when this air flows through, see MPEP 2112 for reference regarding inherency). 
Self as modified by Collins does not teach wherein either the bottom side of the gas conduit is bonded to the topside of the drape or the top side of the gas conduit is bonded to the bottom side of the drape. Griesbach teaches an analogous drape (Abstract, Figures 5 & 6- surgical drape 10) wherein a bottom side of a gas conduit is bonded to the topside of the drape or the top side of the gas conduit is bonded to the bottom side of the drape (Figures 5 & 6- port 42 of fluid line 44 is shown to be connected to the bottom surface 18 of sheet 14 of surgical drape 10). A person of ordinary skill would recognize that the top side of the gas conduit of Self as modified by Collins may also be bonded to the bottom side of the drape of Self as modified by Collins in the same manner as taught by Griesbach without hindering the functionality of the drape and emitter assembly to be able to provide sterile air flow to the incision site of a user. Thus, the claimed limitation is met as discussed. Self as modified by Collins and Griesbach are analogous because they both teach drapes for a patient coupled to an air emitting system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top side of the gas conduit of the drape of Self as modified by Collins to be bonded to the bottom side of the drape in the same manner as taught by Griesbach. A skilled artisan would have been motivated to utilize an arrangement wherein the top side of the gas conduit is bonded to the bottom side of the drape because Griesbach suggests that this arrangement allows air to be pumped into an expandable member to allow it to expand upwardly and wherein it is understood by one in the art that this arrangement would not interfere with the usable area or topside of the drape (Griesbach- Figures 5 & 6, [Col 5, lines 28-60]). A skilled artisan would also have a reasonable expectation to manufacture the drape and emitter assembly comprising of a gas conduit as taught by Self as modified by Collins to be arranged such that the top side of the gas conduit is bonded to the bottom side of the drape because Griesbach suggests this arrangement of the drape relative to the gas conduit it conventional in drapes for a patient coupled to an air emitting system that are analogous to Self as modified by Collins.
Regarding claim 7, Self as modified by Collins teaches the drape of claim 1 as discussed above. Self further teaches wherein there is a drape ([0063]- discusses the use of a disposable drape applied to the patient), an inflatable receiver portion of the emitter (Figures 3 & 4- coupled upper housing 16 and lower housing 17 forms an inflatable receiver portion of the emitter assembly 15) on the topside of the drape (Figures 1-2 and 5-6- shape conforming barrier 61 is used to seal the emitter assembly 15 to the anatomical surface - which may be a topside of a drape- using a pressure sensitive adhesive, [0063]- discusses placement of the drape and how the emitter may engage with the drape and patient, [0079-0080]- discusses details of the shape conforming barrier 61), and wherein there is a gas conduit comprising of a hose (Figure 1- hose 12 is inherently comprised of a hose body) not joined to the drape (Figures 5 & 6- shows body of hose 12 not joined to the boundary layer 72 of the anatomical surface 102, [0063]- teaches the use of a disposable drape on the anatomical surface of the patient).
Self as modified by Collins does not teach wherein the drape is coupled to a gas conduit for connection to the inflatable receiver portion on the topside of the drape. Griesbach teaches an analogous drape (Abstract, Figures 5 & 6- surgical drape 10) coupled to a gas conduit for connection to an inflatable receiver portion on the topside of the drape (Figures 5 thru 8- port 42 is used to couple fluid line 44 to the expandable member 20 wherein expandable member 20 is on the top side 16 of sheet 14 of drape 10). A person of ordinary skill would recognize that the drape, gas conduit, and inflatable receiver portion of the emitter of Self may be arranged in a similar manner as the analogous structures of Griesbach wherein specifically a port is used to couple the structures as intended wherein the functionality of the drape and emitter of Self would not be hindered because the port would still allow air to flow from the source, through the gas conduit, to the outlet of the emitter to apply a sterile flow of air over the incision/surgical area of the patient. Thus, the claimed limitations are met as discussed. Self as modified by Collins and Griesbach are analogous because they both teach drapes for a patient coupled to an air emitting system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gas conduit and drape of Self as modified by Collins to be coupled to each other using a port such that this allows connection to the inflatable receiver portion to the topside of the drape as taught by Griesbach. A skilled artisan would have been motivated to utilize an arrangement of the drape, gas conduit, and inflatable receiver such that the inflatable receiver is in connection with the topside of the drape because Griesbach suggests this arrangement allows air to be pumped into an expandable member to allow it to expand upwardly and wherein it is understood by one in the art that this arrangement would not interfere with the usable area or topside of the drape (Griesbach- Figures 5 & 6, [Col 5, lines 28-60]). A skilled artisan would also have a reasonable expectation to manufacture the drape, gas conduit, and inflatable member of the emitter as taught by Self as modified by Collins to be in the instantly claimed arrangement of coupling and connection of the recited structures because Griesbach suggests that this arrangement of the structures of the drape is conventional in drapes for a patient coupled to an air emitting system that are analogous to Self as modified by Collins.
Regarding claim 12, Self as modified by Collins teaches the drape of claim 11 as discussed above. Self further teaches wherein there is an opening ([0063]- discusses a “window” of the drape).
Self as modified by Collins does not teach wherein the opening is quadrilateral in shape. Griesbach teaches an analogous drape (Figure 5- surgical drape 10) wherein there is an opening that is quadrilateral in shape (Figure 5- fenestration 22 is shown to be a quadrilateral shape such as a rectangle as shown). Self as modified by Collins and Griesbach are analogous because they both teach drapes applied to incision areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the opening of the drape as taught by Self as modified by Collins to be specifically a quadrilateral shape as taught by Griesbach. A skilled artisan would have been motivated to utilize an opening being specifically a quadrilateral shape because Griesbach suggests that the fenestration may be any size or shape wherein it is understood that this is based on the area of surgery such as the upper body or limb (Griesbach- Figures 15-16, 25-26, [Col 4, lines 24-34]). A skilled artisan would also have a reasonable expectation to manufacture the opening of the drape as taught by Self as modified by Collins to be a quadrilateral shape because Griesbach suggests that openings of this shape are conventional in drapes applied to incision areas that are analogous to Self as modified by Collins.
Regarding claim 13, Self as modified by Collins and Griesbach teaches the drape of claim 12 as discussed above. Self as modified by Collins and Griesbach further teaches wherein the terminal outlet portion of the emitter (Self Figure 1- outlet 41 of emitter assembly 15) is proximal to one of the boundary sides of the opening (Self [0063]- “When we speak about placing an anatomically shape conforming emitter on an "anatomical surface" adjacent to where an incision is to be made, we do not imply that the emitter is necessarily applied directly to the skin; rather we mean the anatomical surface to be a surface adjacent where an incision is to be made that generally conforms to the shape of the anatomy adjacent where an incision is to be made. Accordingly, the emitter may be placed on the skin or on film adhered to the skin within the drape window or even on the surface of the drape adjacent the window where the drape is adhered to the film, provided the emitter is substantially anatomically levelly placed on that surface.”; Griesbach [Col 4, lines 25-30]- “the surgical drape 10 having a sheet 14 that defines a fenestration 22 (an opening through the surgical drape 10). The fenestration 22 may be of any size or shape. Additionally, the fabric 24 may completely surround each side of the fenestration 22, or may be placed adjacent to only one, two, or three sides of the fenestration 22.”).
Regarding claim 14, Self as modified by Collins and Griesbach teaches the drape of claim 12 as discussed above. Self as modified by Collins and Griesbach further teaches wherein the terminal outlet portion of the emitter (Self Figure 1- outlet 14 of emitter assembly 15) is frontally as wide as one of the bordering sides of the opening to which the terminal outlet portion of the emitter is proximal thereto (Self Figures 5 & 6- outlet 41 is shown to be at least as wide as the anatomical surface 102 of the surgical site 70, [0063]- discusses that the surgical site or incision site is within a window of the drape having borders and further discusses wherein the emitter may be placed “on the surface of the drape adjacent the window where the drape is adhered to the film, provided the emitter is substantially anatomically levelly placed on that surface. By adjacent to where an incision is to be made, we mean that the emitter is placed close enough to the site of the incision for the flow field established in accordance with the invention to reach through the site of the incision.”). 
Claims 27-30 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2010/0280436 A1) in view of Collins (USPN 3777749 A), in further view of Griesbach (USPN 7409953 B2).
Regarding claim 27, Self discloses a surgical procedure kit (Figure 1- invention 10), comprising: drape ([0063]- discusses a “disposable drape” adhered to the film applied onto the surgical area”) comprising a gas conduit (Figure 1- hose 12) and an emitter (Figure 1- emitter assembly 15), the drape comprising a topside ([0063]- discusses the use of a disposable drape, wherein the side of the drape not adhered to the adhesive film is understood to be an inherent topside of the drape) and bottom side ([0063]- discusses the use of a disposable drape, wherein the side of the drape adhered to the adhesive film is understood to be an inherent bottom side of the drape), at least a portion of the topside being pneumatically nonporous ([0063]- discusses a window of the drape, wherein the remainder of the drape which is not the opening of the window is understood to be pneumatically nonporous because there is no opening for any fluids to escape), and the emitter being hermetically sealed to the least a portion of the pneumatically nonporous topside of the drape (Figures 1-2 and 5-6- shape conforming barrier 61 is used to seal the emitter assembly 15 to the anatomical surface - which may be a topside of a drape- using a pressure sensitive adhesive, [0063]- discusses placement of the drape and how the emitter may engage with the drape and patient, [0079-0080]- discusses detailed of the shape conforming barrier 61), wherein the emitter comprises, a receiver portion (Figures 2 thru 4- upper housing 16 coupled to lower housing 17 comprises a receiver portion of the emitter assembly 15) having an inlet (Figures 3 & 4- inlet 33, [0073]- “Emitter assembly 15 comprises a housing 28 having an inlet 33 and an outlet 41 and enclosing a chamber 29.”) sealingly connected to the gas conduit (Figure 1- upper end of hose 12 is shown to be sealingly connected to inlet 33), and a terminal outlet portion fluidly continuous with the receiver portion (Figures 3 & 4- upper land 48 coupled with lower land 48 between lips 44,45 and ridges 46,47 forms an outlet 41 which is shown to be continuous with the indicated receiver portion), wherein the terminal outlet portion containing a frontally planar gas distributor (Figure 1- diffuser 50), the gas distributor of the terminal outlet portion configured to condition the received sterile gas flow into a coherent non-turbulent flow emitted unidirectionally from the terminal outlet portion upon inflation of the receiver portion ([0081]- “Referring to FIGS. 5 and 6, emitter assembly 15 is conformingly applied substantially anatomically levelly to an anatomical surface 102 adjacent surgical site 70. Sterile gas from hose 12 is passed through diffuser 50 of emitter assembly 15 at flow conditions that provide a coherent non-turbulent flow 71 which is adherent at a boundary layer 72 to anatomical surface 102”, [0084]- discusses the direction of the flow of the sterile gas starting from the air filter source 11 to the flow of sterile air applied to the surgical site 70). 
Self does not explicitly disclose wherein the receiver portion is specifically a deflated inflatable receiver portion and wherein the inflatable receiver portion is configured to pneumatically inflate upon receipt of a sterile gas flow producing backpressure at the gas distributor. Self does disclose wherein the emitter is non-rigid  and comprised of flexible/malleable materials ([0070]- “Alternatively to forming a rigid molded emitter body, an anatomically shape conforming emitter may be manufactured of a pliable or malleable material, for example, a synthetic plastic silicone, that is shaped at the time of a surgery to specifically adapt to the particular surface contour of a patient where the emitter is to be placed yet maintain a flow outlet essentially uniformly along its width equidistant to the undersurface of the emitter coming into contact with the anatomical surface where the emitter body is to be placed. Other alternatives giving tangible form to the concepts of the invention may be formed with flexible fabric or plastic enclosures having an inlet and having an emitter outlet maintained to predetermined shape by stiffeners.”) wherein the receiver portion is a part of the whole emitter structure (Figures 3 & 4- upper housing 16 coupled to lower housing 17 of emitter assembly 15 forms a receiver portion) and wherein there is a sterile gas flow backpressure at the gas distributor ([0061]- “Other alternatives giving tangible form to the concepts of the invention may be formed with flexible fabric or plastic enclosures having an inlet and having an emitter outlet maintained to predetermined shape by stiffeners.”, [0077]- “The purpose of porous media 50 is to ensure that the air exiting outlet 41 is all traveling in the same direction (unidirectional) at the same speed to provide coherent flow from outlet 41 free of turbulence. The media creates a uniform backpressure along its internal surface that allows the air to emerge at a constant velocity along its external surface.”). Furthermore, it is taught by Self that turbulent air remains in chamber 29 within the indicated receiver portion until it is filtered through the diffuser 50 at the outlet 41 (see Figures 5-6 and 8). A person of ordinary skill would recognize that the flexible material of specifically the receiver portion would allow it to inflate when the sterile gas flow is applied to the emitter assembly- an vice versa deflate when no air is applied- in the manner as taught, wherein the receiver portion is understood to be inflatable because it known in the art that when air is applied to a flexible body, it is capable of being inflated (see MPEP 2112 for reference regarding inherency). Thus the claimed limitations are met as discussed. Self and the instant invention both teach drapes with coupled emitter assemblies to provide a sterile gas flow over an incision area.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the receiver portion of the emitter of the drape as disclosed by Self to be understood as an inflatable receiver portion capable of being deflated, especially when it receives sterile gas flow as discussed to inflate and taught by Self. A skilled artisan would have been motivated to understand that the receiver portion is a deflated inflatable receiver portion and may pneumatically inflate in the manner as instant claimed because Self suggests that having a flexible emitter allows it to be more anatomically shape conforming to apply non-turbulent, sterile air to the incision area of a patient (Self- [00700]), thus also being understood to be inflatable when the air is applied. A skilled artisan would also have a reasonable expectation to understand that the flexible body of the emitter assembly comprising of the receiver portion as disclosed by Self may specifically be a deflated inflatable receiver portion due to a backpressure of air from the gas distributer in the manner as instantly claimed because a person of ordinary recognizes that having a flexible and inflatable emitter assembly is conventional in emitter assemblies to provide a sterile gas flow over an incision area that are analogous to the instant invention.
Self does not teach wherein the drape being a folded flat drape. Collins teaches an analogous drape (Abstract, Figure 1- generally rectangular surgical drape 1) which is foldable in a flat configuration (Figures 5- shows drape 1 in its final fold wherein it is shown to be in a flat configuration). A skilled artisan would recognize that the drape as taught by Self is capable of being folded in a similar manner as taught by the drape of Collins. This would not hinder the functionality of the drape and emitter assembly of Self as the structures are of flexible materials and are capable of providing sterile air to an incision area when in use. Thus, the claimed limitations are met as discussed. Self and Collins are analogous because they both teach disposable applied to a patient for a surgical procedure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drape as taught by Self to be foldable in a flat configuration with the emitter collapsed within the folds of the drape in the manner as taught by Collins. A skilled artisan would have been motivated to utilize a foldable drape and emitter in the manner as instantly claimed because Collins suggests that this type of folding of the drape facilitates aseptic transfer of the drape from a folded position to a position covering the body area of the patient to be draped (Collins- Abstract). A skilled artisan would have been motivated to manufacture a drape as taught by Self to be a foldable flat drape because Collins suggests that foldable drapes and structures are conventional in disposable drapes applied for surgical procedures that are analogous to Self.
Self as modified by Collins does not teach wherein the gas conduit is joined to the drape. Griesbach teaches an analogous drape (Abstract, Figures 5 & 6- surgical drape 10) wherein a gas conduit is joined to the drape (Figures 5 thru 8- port 42 is used to couple fluid line 44 to the expandable member 20 wherein expandable member 20 is on the top side 16 of sheet 14 of drape 10). A person of ordinary skill would recognize that the drape and gas conduit of Self as modified by Collins may be arranged in a similar manner as the analogous structures of Griesbach wherein specifically a port is used to couple the structures as intended wherein the functionality of the drape and emitter of Self as modified by Collins would not be hindered because the port would still allow air to flow from the source, through the gas conduit, to the outlet of the emitter to apply a sterile flow of air over the incision/surgical area of the patient. Thus, the claimed limitations are met as discussed. Self as modified by Collins and Griesbach are analogous because the combination and Griesbach both teach drapes for a patient coupled to an air emitting system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gas conduit and drape of Self as modified by Collins to be coupled to each other using a port as taught by Griesbach. A skilled artisan would have been motivated to utilize an attachment of the drape and gas conduit because Griesbach suggests this arrangement allows air to be pumped into an expandable member to allow it to expand upwardly and wherein it is understood by one in the art that this arrangement would not interfere with the usable area or topside of the drape (Griesbach- Figures 5 & 6, [Col 5, lines 28-60]). A skilled artisan would also have a reasonable expectation to manufacture the drape and gas conduit as taught by Self as modified by Collins to be in the instantly claimed arrangement of coupling and connection of the recited structures because Griesbach suggests that this arrangement of the structures of the drape is conventional in drapes for a patient coupled to an air emitting system that are analogous to Self as modified by Collins.
Regarding claim 28, Self as modified by Collins and Griesbach teaches the surgical procedure kit of claim 27 as discussed above. Self as modified by Collins and Griesbach further teach wherein the frontally planar gas distributor is configured to fill the terminal outlet portion of the emitter (Self Figure 1- diffuser 50 is shown to fill the outlet 41 area of the emitter assembly 15), and the drape further comprises an opening extending through the drape (Self [0063]- “a disposable drape having a window”), the opening being bounded by bordering sides (Self [0063]- “borders of the window”), the bottom side of the drape comprising an adhesive surrounding the opening (Self [0063]- “laying over the area a film the underside of which is coated with an adhesive and bactericide, and then by placing over the film a disposable drape having a window for the incision work and next by adhering the drape to the film by an adhesive on the underside borders of the window.”), the adhesive configured to provide releasable adherence to the drape around an incision site (Self [0063]- “The term "anatomical surface" is used in reference to a surface adjacent where a surgical incision is to be made. In surgical procedures, the site of an incision is typically prepared first by painting the surgical area with an iodine or other bactericidal solution, followed by laying over the area a film the underside of which is coated with an adhesive and bactericide, and then by placing over the film a disposable drape having a window for the incision work and next by adhering the drape to the film by an adhesive on the underside borders of the window. Once prepared, an incision is made within the window through the film into the painted skin.”, wherein the drape being a disposable drape allows the drape to have releasable adherence with the adhesive film; see MPEP 2112 for reference regarding inherency) that is not an extremity (Self [0083]- “FIGS. 1-3 illustrate an embodiment especially suited to arthroplasty surgeries, such as hip or knee joint replacement”), the pneumatically nonporous portion of the topside  is proximate to one of the bordering sides of the opening ([0063]- discusses drape with opening having bordering sides, wherein the area of the drape which is not the window is understood to be the pneumatically nonporous portion and borders the bordering sides of the window). 
Regarding claim 29, Self as modified by Collins and Griesbach teaches the surgical procedure kit of claim 28 as discussed above. Self as modified by Collins and Griesbach further teaches wherein the terminal outlet portion of the emitter (Self Figure 1- outlet 14 of emitter assembly 15) is frontally as wide as one of the bordering sides of the opening (Self Figures 5 & 6- outlet 41 is shown to be at least as wide as the anatomical surface 102 of the surgical site 70, [0063]- discusses that the surgical site or incision site is within a window of the drape having borders and further discusses wherein the emitter may be placed “on the surface of the drape adjacent the window where the drape is adhered to the film, provided the emitter is substantially anatomically levelly placed on that surface. By adjacent to where an incision is to be made, we mean that the emitter is placed close enough to the site of the incision for the flow field established in accordance with the invention to reach through the site of the incision.”) where topside of the drape is pneumatically nonporous (Self [0063]- discusses drape with opening having bordering sides, wherein the area of the drape which is not the window is understood to be the pneumatically nonporous portion which surrounds the bordering sides of the window), wherein the sterile gas flow emitted from the terminal outlet portion is configured to proceed generally perpendicular over the opening from one of the bordering sides of the opening (Self Figures 5 & 6- shows flow of sterile gas being emitted from the outlet 41 of the emitter assembly 15 wherein it is shown to be perpendicular over the surgical site 70 of the anatomical surface 102, [0063]- discusses that the surgical site or incision site is within a window of the drape having borders and further discusses wherein the emitter may be placed “on the surface of the drape adjacent the window where the drape is adhered to the film, provided the emitter is substantially anatomically levelly placed on that surface. By adjacent to where an incision is to be made, we mean that the emitter is placed close enough to the site of the incision for the flow field established in accordance with the invention to reach through the site of the incision.”).
As modified, Self as modified by Collins and Griesbach does not teach wherein the opening is quadrilateral in shape. Griesbach specifically teaches an analogous drape (Figure 5- surgical drape 10) wherein there is an opening that is quadrilateral in shape (Figure 5- fenestration 22 is shown to be a quadrilateral shape such as a rectangle as shown). Self as modified by Collins and Griesbach are analogous because they both teach drapes applied to incision areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the opening of the drape as taught by Self as modified by Collins and Griesbach to be specifically a quadrilateral shape as taught by Griesbach. A skilled artisan would have been motivated to utilize an opening being specifically a quadrilateral shape because Griesbach suggests that the fenestration may be any size or shape wherein it is understood that this is based on the area of surgery such as the upper body or limb (Griesbach- Figures 15-16, 25-26, [Col 4, lines 24-34]). A skilled artisan would also have a reasonable expectation to manufacture the opening of the drape as taught by Self as modified by Collins and Griesbach to be a quadrilateral shape because Griesbach suggests that openings of this shape are conventional in drapes applied to incision areas that are analogous to the as modified art of Self, Collins, and Griesbach.
Regarding claim 30, Self as modified by Collins and Griesbach teaches the surgical procedure kit of claim 29 as discussed above. Self as modified by Collins and Griesbach further teaches wherein the terminal outlet portion is prone (Self Figures 5 & 6- shows outlet 41 in a prone position) when the inflatable receiver portion is deflated (Self [0072]- discusses that a source applies turbulent sterile air through the hose to the emitter assembly, wherein it is known that the chamber of the receiver portion formed by housings 16,17 of the emitter 15 would deflate when the source is turned off and no air is supplied), and wherein pneumatic inflation of the inflatable receiver portion erects the terminal outlet portion (Self [0072, 0081]- discusses the pathway of air flow from the source to the outlet wherein sterile air is applied over a surgical site of the anatomical surface, Figures 5-6 and 8- shows outlet 41 of emitter assembly filled with turbulent air which travels through the diffuser 50, being capable of erecting the outlet 41). 
Regarding claim 37, Self as modified by Collins and Griesbach teaches the surgical procedure kit of claim 27 as discussed above. Self as modified by Collins and Griesbach further teaches wherein the distributor (Self Figures 3 & 4- space formed by the upper and lower lands 48, 49 having a diffuser 50) corresponds to an open cell foam (Self Figure 2- porous media 50) comprising a reticulated open cell flexible ether type of polyurethane foam (Self [0077]-“Porous media 50 is shaped to fit within and fully occupy the space in the chamber demarked by the upper and lower lands 48, 49 and suitably is a foam diffuser media in the range from 70 to 100 ppi (pores per linear inch), for example 80 ppi, foam filter media at a thickness fitting in lands 48, 49, for example, about 1 inch thick. Alternatively, a finely porous diffuser screen or panel known in the art to produce closely layered laminar flow may be used.”).
Regarding claim 38, Self as modified by Collins and Griesbach teaches the surgical procedure kit of claim 27 as discussed above. Self as modified by Collins and Griesbach further teaches wherein the coherent non-turbulent flow including a velocity in the range from about 180 to 400 ft/min, and flow rate of from about 10 ft3/min to 50 ft3/min in a flow field extending a distance in the range of from about 3 inches to about 20 inches (Self [0067]- “a supply of sterile gas is conditioned into a unidirectional coherent non-turbulent flow field having a velocity in the range from about 180 to 400 ft/min and flowed at a rate of from about 10 ft/min to 50 ft/min, suitably from about 15 ft/min to about 45 ft/min, and in a particular embodiment, from about 20 ft/min to about 43 ft/min in a flow field extending a distance in the range of from about 3 inches to about 20 inches.”).
Regarding claim 39, Self as modified by Collins and Griesbach teaches the surgical procedure kit of claim 27 as discussed above. Self as modified by Collins and Griesbach further teaches wherein the coherent non-turbulent flow field is maintained at a substantially anatomical level (Self [0068]- “An anatomically shape conforming emitter is used to perform the functions of (a) forming a unidirectional coherent non-turbulent flow field of sterile gas, (b) placing that flow field Substantially anatomically levelly onto an anatomical surface”) configured to be along a surface anatomy of a patient up to and through an incision site (Self [0055]- “a unidirectional coherent non-turbulent flow field of essentially sterile gas substantially anatomically levelly on an anatomical Surface of a patient adjacent the site of a Surgical incision, and maintaining that flow field Substantially anatomically levelly along the Surface anatomy of the patient up to and through the incision site while keeping the gas essentially sterile.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4275719 A (Mayer)- teaches an emitted applied over a surgical area to provide air flow.
US 6663610 B1 (Thompson)- teaches a smoke evacuation system attached to a surface of a drape.
US 4422369 A (Smets)- teaches an emitter connected to a drape applied over a surgical area. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 14, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786